DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ After Final amendment filed 08/18/22 has been acknowledged.
Applicant amendment Claims 1 and 9-11.

Status of Claims
Claims 3-8, 16-21, and 32-34 were cancelled earlier.
Claims 14-15, 22-25, 27-31, and 35-36 were earlier withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1, 2, and 9-13 were examined on merits by the last Office Action.

Election/Restrictions
This application (with the Examiner Amendment shown below) is in condition for allowance except for the presence of claims 14-15, 22-25, 27-31, and 35-36 directed to an invention non-elected without traverse by the Applicant response to restriction requirements filed 07/12/21.  Accordingly, claims 14-15, 22-25, 27-31, and 35-36 been cancelled by the Examiner Amendment.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roddy on 08/25/22.
Claims 14-15, 22-25, 27-31, and 35-36 are cancelled.
Claims 1, 9, and 10 are amended as shown below:
Claim 1. A device comprising:
a substrate;
a plurality of unit areas of an organic light emitting diode (OLED) display disposed on the substrate, wherein the unit areas are repeating, area-filled subdivisions on the substrate that each has an anode and a cathode;
at least one pixel having a plurality of sub-pixels disposed within each of the plurality of unit areas,
wherein the at least one pixel of each of the plurality of unit areas includes the cathode, and
wherein at least a non-emissive semiconductor organic film is disposed in a portion of an area between at least two sub-pixels of the plurality of sub-pixels in at least one unit area of the plurality of unit areas.
Claim 9. The device of claim 1, wherein the non-emissive semiconductor organic film is disposed over portions of at least one pixel as a line.
Claim 10. The device of claim 1, wherein the non-emissive semiconductor organic film is disposed over portions of at least one pixel in discreate segments.

Allowable Subject Matter
Claims 1, 2, and 9-13 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation as: “a non-emissive semiconductor organic film is disposed in a portion of an area between at least two sub-pixels”, in combination with other limitations of the claim.
Re Claims 2 and 9-13: Claims 2 and 9-13 are allowed due to dependency on Claim 1.
The prior arts of record include: Kawato et al. (US 2017/0125488), Oh et al. (US 2007/0159094). Fleming et al. (US 6,111,357), Mohan et al. (US 2015/0280170), and Yu (US 2006/0139275).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/25/22